      Case 4:19-cr-00223-DPM Document 29 Filed 09/30/20 Page 1 of 1


             IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

UNITED STATES OF AMERICA                                     PLAINTIFF

v.                       No. 4:19-cr-223-DPM

MATTHEW SHANE PARHAM                                      DEFENDANT

                                ORDER
     Motion, Doc. 28, granted.      The Indictment and Superseding
Indictment against Matthew Shane Parham are dismissed without
prejudice.
     So Ordered.


                                       D.P. Marshall Jr. 7
                                       United States District Judge
